Exhibit 10.3

TERMINATION AGREEMENT AND MUTUAL RELEASE

This Termination Agreement and Mutual Release (this “Agreement”) is entered into
as of this 14th day of February, 2007, by and among eMerge Interactive, Inc., a
Delaware corporation (“eMerge”), eMerge Merger Sub, LLC, a Delaware limited
liability company and a wholly owned subsidiary of eMerge (“Merger Sub” and
together with eMerge the “eMerge Parties”), PRIME BioSolutions, LLC, a Delaware
limited liability company (“PRIME”), and PRIME BioShield, L.L.C., a Nebraska
limited liability company, which is the sole member of PRIME (“Shield” and
together with PRIME the “PRIME Parties”) (collectively, the “Parties”).

WHEREAS, the Parties are parties to the Agreement and Plan of Merger, dated
October 16, 2006 (the “Merger Agreement”); and

WHEREAS, the eMerge Parties and the PRIME Parties desire to terminate, as of the
date hereof, the Merger Agreement pursuant to Section 9.01(a) thereof; and

WHEREAS, the Parties desire to release eMerge, Merger Sub, PRIME and Shield from
all obligations under the Merger Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1. Termination. The eMerge Parties and the PRIME Parties hereby terminate the
Merger Agreement, pursuant to Section 9.01(a) thereof, by mutual written
consent, and agree that as a result of such termination and of the mutual
releases set forth in Section 2 below, no Party shall have any continuing
liabilities or obligations to any other Party of any nature whatsoever under the
Merger Agreement.

2. Release. Subject to the terms of this Agreement, the eMerge Parties forever
release, quitclaim, discharge and hold harmless the PRIME Parties and their
respective past, present or future assigns, officers, directors, employees,
affiliates, subsidiaries, parents, shareholders, members, managers, attorneys,
accountants, representatives, advisors, agents, predecessors in interest and
successors of and from any and all claims, demands, damages, actions, causes of
action or liability of every kind or nature whatsoever for, on account of or
growing out of any matters pertaining to, relating to or arising out of the
Merger Agreement. Subject to the terms of this Agreement, the PRIME Parties
forever release, quitclaim, discharge and hold harmless the eMerge Parties and
their respective past, present or future assigns, officers, directors,
employees, affiliates, subsidiaries, parents, shareholders, members, managers,
attorneys, accountants, representatives, advisors, agents, predecessors in
interest and successors of and from any and all claims, demands, damages,
actions, causes of action or liability of every kind or nature whatsoever for,
on account of or growing out of any matters pertaining to, relating to or
arising out of the Merger Agreement.

3. Survival of the Confidentiality Agreement. Notwithstanding any other
provision of this Agreement to the contrary, the Parties shall remain subject to
all of the terms and conditions of the Mutual Confidentiality Agreement, dated
June 29, 2006, between eMerge and Shield.



--------------------------------------------------------------------------------

4. Counterparts. This Agreement may be so executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute only one original.

5. Entire Agreement. This Agreement contains the entire agreement among the
Parties and shall not be amended or modified except in writing signed by all the
Parties to this Agreement who are affected by such amendment or modification.

6. Understanding of Parties. Each of the Parties to this Agreement and its
counsel has read the contents of this Agreement, and each understands its terms
and is satisfied with them.

7. Applicable Law. This Termination Agreement shall be construed and enforced,
in all respects, in accordance with the laws of the State of Delaware.

IN WITNESS WHEREOF, the Parties hereby execute this Agreement.

 

EMERGE INTERACTIVE, INC. By:  

/s/ DAVID C. WARREN

Name:   David C. Warren Title:   President & CEO

 

EMERGE MERGER SUB, LLC By eMerge Interactive, Inc., sole member By:  

/s/ DAVID C. WARREN

Name:   David C. Warren Title:   President & CEO

 

PRIME BIOSOLUTIONS, LLC By:  

/s/ DAVID E. HALLBERG

Name:   David E. Hallberg Title:   President & CEO

 

PRIME BIOSHIELD, L.L.C. By:  

/s/ DAVID E. HALLBERG

Name:   David E. Hallberg Title:   President & CEO